Case: 18-12160   Date Filed: 04/22/2019   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-12160
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 6:17-cv-01073-TBS



YAMIRA ANNE DOUGLAS,

                                                           Plaintiff-Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (April 22, 2019)

Before WILSON, WILLIAM PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 18-12160     Date Filed: 04/22/2019   Page: 2 of 4


      Yamira Anne Munar Douglas appeals from the affirmance of the decision of

the Commissioner of the Social Security Administration (“Commissioner”)

denying her a period of disability and disability insurance and supplemental

security income. She argues that the Appeals Council improperly denied her

request for review of the administrative law judge’s (“ALJ”) decision when she

submitted new and material evidence and there was a reasonable probability that

the new evidence would change the ALJ’s decision.

      In Social Security appeals, we “review the Commissioner’s decision with

deference to the factual findings and close scrutiny of the legal conclusions.”

Ingram v. Comm’r, Soc. Sec. Admin., 496 F.3d 1253, 1260 (11th Cir. 2007)

(quotation marks and alterations omitted). The decision of the Appeals Council is

a part of the Commissioner’s “final decision” for the purposes of judicial review.

Id. at 1264. We consider whether the Commissioner’s factual findings are

supported by substantial evidence and review the Commissioner’s legal

conclusions de novo. Id. at 1260. “Substantial evidence is more than a scintilla

and is such relevant evidence as a reasonable person would accept as adequate to

support a conclusion.” Crawford v. Comm’r, Soc. Sec., 363 F.3d 1155, 1158 (11th

Cir. 2004).

      A claimant is generally permitted to present new evidence at each stage of

the administrative process. Ingram, 496 F.3d at 1261. “The Appeals Council must


                                          2
              Case: 18-12160     Date Filed: 04/22/2019    Page: 3 of 4


consider new, material, and chronologically relevant evidence and must review the

case if the [ALJ’s] action, findings, or conclusion is contrary to the weight of the

evidence currently of record.” Id. (quotation marks omitted). When denying a

request for review, the Appeals Council is not required to provide a detailed

discussion of the new evidence or an explanation as to why the claimant’s new

evidence would not change the ALJ’s decision. Mitchell v. Comm’r, Soc. Sec.

Admin., 771 F.3d 780, 784-85 (11th Cir. 2014). “[W]hen a claimant properly

presents new evidence to the Appeals Council, a reviewing court must consider

whether that new evidence renders the denial of benefits erroneous.” Ingram, 496

F.3d at 1262. “It is well-established that the testimony of a treating physician must

be given substantial or considerable weight unless good cause is shown to the

contrary.” Crawford, 363 F.3d at 1159 (quotation marks omitted) (noting that the

treating physician’s opinion was inconsistent with his own treatment notes and

unsupported by the medical evidence).

      Here, the Appeals Council properly considered the additional evidence

submitted by Douglas but found that the additional evidence did not provide a

basis for changing the ALJ’s decision. Ingram, 496 F.3d at 1260. The Appeals

Council was not required to provide any further explanation. Mitchell, 771 F.3d at

784-85. A review of the record indicates that the Commissioner’s factual findings

were supported by substantial evidence, and the additional evidence submitted to


                                          3
              Case: 18-12160     Date Filed: 04/22/2019   Page: 4 of 4


the Appeals Council was inconsistent with previous evidence in the record, such

that the additional evidence did not render the denial of benefits erroneous. See

Ingram, 496 F.3d at 1260, 1262, 1264; Crawford, 363 F.3d at 1159. Accordingly,

we affirm.

      AFFIRMED.




                                         4